Citation Nr: 1524477	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for gynecomastia and its residuals, to include as due to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to September 1976.  He had Marine Corps Reserve service from April 1976 to March 1981 and additional service in the Army National Guard of North Carolina from March 1981 to March 1994.

These issues come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2011, following certification of the completed appeal to the Board, the Veteran submitted a written document requesting to withdraw the issue of entitlement to service connection for gynecomastia.  In subsequent documents in 2013 the Veteran continued his appeal.  A May 2014 rating decision from the RO in Louisville, Kentucky denied reopening the issue of entitlement to service connection for gynecomastia as due to contaminated water at Camp Lejeune.  The Veteran continued his appeal prior to a Board decision effectuating his request to withdraw the claim, such that the Board construes the 2013 documents liberally, and considers the initial claim for entitlement to service connection for gynecomastia to continue to be on appeal.  38 C.F.R. § 20.204(c)(3) (2014).  

The Veteran testified before the undersigned at a Travel Board hearing held in February 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain VA medical opinions.

The Veteran should be afforded a VA examination to identify the current manifestations of, and likely etiology of, his low back and gynecomastia disabilities.  There is no examination of record for the low back.  The record shows that while in the Reserve the Veteran experienced low back pain, and findings were of lumbar pain syndrome and increased lumbar lordosis.  Competent testimony since service indicates that the Veteran experiences lumbar spine symptoms, and suggests a possible relationship to service.  There is not, however, sufficient evidence to address the question of whether there is a nexus between a low back disability and his service.  An examination and opinion are warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, the Veteran was afforded a VA examination in April 2011 for gynecomastia.  The examiner opined that gynecomastia was not caused by or a result of his exposure to environmental toxins in contaminated drinking water at Camp Lejeune.  She reasoned that the Veteran had an extremely short exposure time of less than six months that was unlikely to negatively impact his current health.  She also opined that the gynecomastia was more likely related to the Veteran's body habitus/obesity.  The examiner did not address whether the gynecomastia was directly related to service.  As the Veteran testified that his gynecomastia began after he left Camp Lejeune and a December 1997 private treatment record reflects a history of breast mass, the Board finds that there is a duty to obtain a new examination/opinion for the gynecomastia and its residuals.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature of his current low back disability and gynecomastia and its residuals, and to obtain an opinion as to whether such disabilities are related to service.  

The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all current low back and gynecomastia disabilities.  For each disability identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disability manifested in or is otherwise related to any period of active duty, active duty for training, or in the case of a low back disability inactive duty for training, including any symptomatology therein.  The examiner should also indicate whether it is as likely as not that any low back arthritis manifested within one year after separation from active duty (September 1976).

A rationale for all opinions expressed should be provided.  

2.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




